Citation Nr: 1706678	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  06-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to May 9, 2011. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1999 to May 2003. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The claim originates from an appeal of a rating assigned for the Veteran's service-connected right wrist disability.  The Board inferred the TIDU claim as part and parcel of the appeal for an increased rating in a September 2011 remand.  See Rice v. Shinseki, Vet. App. 447 (2009).  Although the RO had previously adjudicated and denied the claim in June 2008, and the Veteran had declined to pursue the matter in February 2009, subsequent statements signaled a renewed claim.  The matter of entitlement to TDIU was remanded for additional development.  

After the September 2011 remand, the RO issued a May 2013 rating decision granting entitlement to TDIU effective May 9, 2011.  This was not a full grant of the benefit sought on appeal, and the Veteran continued to express disagreement with the period prior to May 9, 2011.  The appeal, therefore, returned to the Board in June 2016.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2016, the Board remanded the claim in order to obtain outstanding VA medical records.  The claim has returned to the Board once again. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates there are relevant outstanding VA records that have not been associated with the Veteran's claims file.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Here, the sole issue before the Board is that of entitlement to a TDIU prior to May 9, 2011.  Adjudicating this issue requires VA to consider the Veteran's background including his employment and educational history.  A review of the claims file indicates that not all the VA records pertaining the Veteran's employment and educational history are part of the record.  Specifically, the record does not include records related to the Veteran's receipt of Vocational Rehabilitation services.  

The record indicates the Veteran applied for assistance through the Vocational Rehabilitation program in November 2008.  Additionally, February 2010 medical records from the Boise, Idaho, VA medical center (VAMC) show the Veteran stated that he was receiving help through the Vocational Rehabilitation Services program.  However, records documenting any reward or receipt of services have not been included in the Veteran's claims folder.  These records are relevant to determining the Veteran's eligibility to receive TDIU, and must be obtained prior to an adjudication of that issue. 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran has received VA Vocational Rehabilitation benefits.  If so, obtain and associate the Veteran's Vocational Rehabilitation file with the Veteran's claims file.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The Case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




